DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed November 10, 2020.  The preliminary amended claims 1-12, are currently pending.

Specification
The amendment to the specification filed 11/18/2020, acknowledged and accepted, and has been entered.

Priority
Certified copy of priority document FR 1912692 dated November 14, 2019, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/10/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the satellite or satellites" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites a satellite system with one or more non-geostationary satellites having global coverage and it is not sufficiently clear which satellites, “the satellites or satellites” is being referred to. 
	Claim 1, at line 11-12, recites “the same data packet”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, at line 13-14, “the same predetermined time shift …,”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 18, the term “large angular aperture”, is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to how large the aperture has to be for listening signal, renders the scope indefinite. 
Claim 11, recites the limitation "the satellite or satellites" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites a satellite system with one or more non-geostationary satellites having global coverage and it is not sufficiently clear which satellites, “the satellites or satellites” is being referred to. 
Claim 11, line 9, the term “communication system wherein:” suggest be amended to recite, -- communication satellite system wherein: --
	Claim 11, at line 11-12, recites “the same data packet”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11, at line 13-14, “the same predetermined time shift …,”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 19, the term “large angular aperture” is a relative term which renders the claim indefinite.  The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as to how large the aperture has to be for listening signal, renders the scope indefinite.  Claims 2-10, 12, are dependent claims treated and rejected likewise. 

Allowable Subject Matter
Claim 1-12, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner,
Art Unit 2632.